Citation Nr: 1739738	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-27 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Board remanded this matter in March 2015 and March 2017 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

In March 2017, the Board remanded for extraschedular TDIU referral to the Director of Compensation Services. In April 2017, the Director denied extraschedular TDIU consideration. As such, the RO denied the claim in an April 2017 Supplemental Statement of the Case (SSOC). 


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran is unable to obtain or maintain any form of substantially gainful employment due to the Veteran's service-connected disabilities.


CONCLUSION OF LAW

The requirements for entitlement to a TDIU rating have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

Additionally, the Board finds there has been substantial compliance with its March 2017 remand directives. The Veteran's claim was referred to the Director of Compensation Services, and in April 2017 the Director denied extraschedular TDIU consideration. An April 2017 SSOC continued to deny entitlement to TDIU. 

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App. at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.

II. TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. See 38 C.F.R. § 4.16(a). There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a). Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id. 

If a Veteran does not meet the aforementioned criteria, a total disability may still be assigned, but on a different basis. It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Therefore, the rating boards are required to submit to the Director, Compensation Services, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage of standards set forth in 38 C.F.R. § 4.16(a). Id. 

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, specialized training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The U.S. Court of Appeals for Veterans Claims has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his educational and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service connected for an acquired psychiatric condition to include anxiety disorder with posttraumatic stress features and intermittent explosive disorder (anxiety disorder) from August 31, 2010; left ankle open reduction internal fixation, residual reduced range of motion with incisional scar (ankle disability) with a noncompensable rating prior to March 30, 2010, and a 10 percent rating from March 30, 2010; scars, left forehead and tongue, with a noncompensable rating prior to March 30, 2010, and a 10 percent rating from March 30, 2010; noncompensable residuals, status post tongue laceration; and noncompensable pleural plaquing due to asbestos exposure. 

The Veteran's combined rating for compensation purposes is 20 percent from March 30, 2010 to August 30, 2010, and 60 percent from August 31, 2010. As the Veteran does not have a total combined rating over 70 percent, the schedular criteria have not been met for TDIU. 

As noted above, the Board previously remanded this matter for extraschedular TDIU referral to the Director of Compensation Services. In April 2017, the Director denied the initial referral for extraschedular consideration, and as a result, this claim has been returned to the Board for review.

The Veteran did not complete high school prior to service, but obtained his GED while in service. He also attended college classes following service discharge. The VA education documents in the file show this, and in his application for a TDIU rating, the Veteran wrote he had one year of college. After service, the Veteran reported joining the Hell's Angels for two years prior to returning to Montana and becoming employed as a water treatment operator for the city. The Veteran remained employed as a water treatment operator from March 1984 to June 2010 (26 years) until he retired three years prior to retirement age due to physical disabilities, specifically back and shoulder disabilities.

At a VA examination in October 2010, the examiner opined, after numerous psychometric tests including Combat Exposure Scale, Trauma History Screen, Mississippi Scale for Combat Related PTSD, PTSD Checklist Military, a structured clinical interview for DSM IV mood and anxiety disorder, and a modified version of the clinician administered PTSD Scale for DSM IV, that the Veteran's anxiety disorder does impact concentration and communication. However, the examiner ultimately opined that the Veteran's anxiety disorder caused only an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks, noting the Veteran could generally function satisfactorily. 

At a VA examination in December 2010, the examiner opined that the Veteran's left ankle scar, forehead scar, and tongue laceration do not cause any functional limitations. However, it was noted that the Veteran's ankle disability does cause a slight loss of range of motion in the left ankle, and he may be limited to sedentary work.

The Veteran received another VA examination for his anxiety disorder in August 2012. There, the Veteran reported that after leaving the Navy, he attended college and was hired by the City of Bozeman to work in their water plant, where he worked for the next 28 years. The Veteran reported he physically could not meet the demands of the job. He denied that anger was a significant problem while he was working. The examiner noted that the Veteran also denied current anger issues. This examiner also opined that the Veteran generally functioned normally despite his anxiety disorder, but the disability would cause occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks.

The Veteran's final VA examination took place in September 2015. The examiner again opined that the Veteran's occupational and social impairment from his anxiety disorder would result in only an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks. The examiner noted that there is no evidence supporting a decline in the Veteran's functioning since the August 2012 examination, opining that the evidence, if anything, suggested that the Veteran's disability had improved with medication. The examiner noted that at this examination, the Veteran expressed himself well; displayed good social skills, judgment, and insight; and, notably, did not display any difficulty in remembering personal information or following instructions. The Veteran specifically reported that he did best at work while on the night shift because it involved limited social interaction. During the discussion of his work history the Veteran did not report that he quit due to a difficulty concentrating, and the examiner noted he did not appear to be struggling with difficulty concentrating during the examination. 

The Board finds that the Veteran's service-connected disabilities do not prevent the Veteran from obtaining or maintaining substantially gainful employment consistent with his education of a GED and one year of college.  As noted by the VA examinations, the Veteran's ankle and forehead scars and tongue laceration do not have any functional impact on the Veteran's employment opportunities. The Veteran's ankle disability does limit the Veteran to positions that involve limited prolonged walking, standing, or reaching, potentially limiting the Veteran to mostly sedentary work but not preventing substantially gainful employment. 

The Veteran asserts that his anxiety disorder has the greatest impact on his ability to maintain employment, noting that he is quick to anger and easily irritated, preventing him from working with others. He also notes that he has difficulty concentrating and following directions. His wife corroborates the Veteran's position, noting the Veteran has difficulty handling stress and struggles to control his anger. She also specifically noted that the Veteran struggled to concentrate and would become forgetful while conducting tasks, often failing to complete them. However, the Veteran's SSA records indicate that the Veteran's employer, in responding to questions regarding the Veteran's disability picture during his employment, indicated he had worked with the Veteran for 26 years and wrote that he was unaware of any difficulty the Veteran had with (1) speaking to or relating to co-workers; (2) following directions; or (3) concentrating while he was employed, and wrote that the main reason for the Veteran's early retirement was his physical disabilities, which involved the Veteran's shoulder and back. Additionally, as noted above, the September 2015 VA examiner noted that the Veteran did not appear to be having difficulty concentrating during the examination, and the Veteran did not note that difficulty concentrating led him to retire early when discussing this topic at the examination. 

The Board notes that the Veteran has submitted a private disability questionnaire addressing his psychiatric condition. The private opinion was provided by a psychologist in November 2012, after the psychologist reviewed the Veteran's medical records and completed a phone interview with the Veteran. The psychologist opined that the Veteran exhibited occupational and social impairment with deficiencies in most areas due to the Veteran's inability to concentrate, implement tasks, make independent decisions and understand more than simple instructions, and his impaired impulse control. The psychologist noted the Veteran would likely miss three or more days of work per month due to mental health issues. 

The Board finds the October 2010, August 2012, and September 2015 VA examinations, suggesting the Veteran's anxiety disorder does not prevent substantially gainful employment but rather would only cause intermittent disturbances in the Veteran's ability to work, to be more probative of the impact of the Veteran's anxiety disorder on the Veteran's ability to maintain substantially gainful employment because the VA examiners' opinions were based on an in-person examination of the Veteran, including numerous psychometric tests, and a complete review of the Veteran's entire claims file. The private examiner did not note any specific testing that was completed to inform his opinion. Additionally, the findings made by three, different VA examiners are consistent with each other in finding that the Veteran's psychiatric disorder does not cause more than intermittent periods of inability to perform occupational tasks, and that the Veteran was generally functioning satisfactorily with respect to his psychiatric disorder. Thus, these three opinions, one of which was performed after the 2012 private one, outweigh the private opinion showing more significant psychiatric occupational impact.  

The Board also notes that the Veteran receives Social Security Administration (SSA) disability benefits, which he applied for based on back, shoulder, and mental health disabilities. SSA granted disability benefits based on the back and shoulder disabilities, which are not service connected, and specifically noted that the Veteran's anxiety disorder was mild in nature and did not substantially contribute to his unemployment. The Veteran later applied to have his benefits reconsidered based on a worsening of his disabilities, but the Veteran, in laying out the symptoms that had increased, emphasized his physical limitations, such as hurting more to sit down, low back pain worsening when bending, pain in his hips that shoots down to his legs, pain from arthritis. In making its determination, SSA continued to note that the Veteran's anxiety disorder and other mental health conditions continued to be mild in nature and that benefits should be granted "based on exertional limitations alone."

Additionally, the Board notes that on numerous occasions, it is noted that the Veteran did not quit his job based on his anxiety disorder. Rather, the Veteran's physical health, specifically his back and shoulder, had made the physical nature of his job too difficult, despite the employer making reasonable accommodations for the Veteran's physical disabilities. While the Board notes that the Veteran did work the night shift in part because he states that it did not involve as much contact with other co-workers and supervisors, the main reason for the Veteran's early retirement in June 2010 was unrelated to his service-connected anxiety disorder. The Board also notes that while the Veteran later reported that he missed a great deal of work because of his disabilities, at the August 2010 VA psychiatric examination, which was two months after he left his job, he reported he did not miss work. The August 2010 statement is more credible.  

Given the above, the Board finds that the Veteran's claim for a TDIU rating is denied. 


ORDER


Entitlement to a TDIU rating is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


